100 N.H. 344 (1956)
MABEL A. McREEL
v.
GEORGE R. SCAMMON, G'd'n.
No. 4511.
Supreme Court of New Hampshire.
Argued September 4, 1956.
Decided October 31, 1956.
*345 Sleeper & Mullavey (Mr. Mullavey orally), for the plaintiff.
James C. Cleveland and George P. Cofran (Mr. Cofran orally), for the defendant.
LAMPRON, J.
The motion for a continuance presented a question of fact to be decided in the discretion of the Trial Court. Hutchinson v. Railway, 73 N. H. 271, 272. It could be found that justice required that this case should await the disposition of the plaintiff's exceptions in the proceedings for a writ of habeas corpus. The discretionary granting of the continuance discloses no error. LePage v. Theberge, 97 N. H. 375, 377.
Plaintiff was under guardianship as a mentally incompetent person. Her guardian was under a duty to take care of her person as well as her estate. Cf. Palmer v. Palmer, 38 N. H. 418. In this connection he had authority to determine what contacts with others would best promote her welfare. The record discloses no abuse of this discretion by the guardian and no error in the Court's denial of counsel's motion to see and talk with plaintiff.
Exceptions overruled.
All concurred.